Citation Nr: 9903479	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic thoracic and lumbar strain with compression of T8-9.

3.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claims on appeal.  The 
veteran, who had active service from January 1973 to October 
1978 and from May 1980 to April 1985, appealed those 
decisions to the BVA and the case was referred to the Board 
for appellate review. 


REMAND

Service medical records indicate that in November 1984, the 
veteran suffered a contusion to the interscapular area.  X-
rays revealed a compression fracture of T8, while subsequent 
X-rays revealed compression fractures of T8 and T9.  The RO 
has characterized the veteran's back disability as chronic 
thoracic and lumbar strain with compression of T8-9.  The 
Board notes, however, that the disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, which 
relates only to lumbosacral strain.  The RO should consider 
rating the veteran's lumbar and thoracic strains separately.  
See 38 C.F.R. § 4.71a, Code 5291.  The Board further notes 
that, as the veteran has a history of fractures of the 
thoracic spine and there is some radiological evidence of 
post-traumatic changes or vertebral wedging in the area where 
he sustained the inservice injury, the RO should consider the 
note in 38 C.F.R. § 4.71a, Code 5285 regarding demonstrable 
deformity of a vertebral body. 

The RO found in its February 1996 decision that the veteran's 
cervical spine disorder was not related to service, did not 
become manifest to a compensable degree within one year of 
service, and was not secondary to the service-connected 
lumbar/thoracic spine disability.  The RO, however, did not 
provide the applicable regulation (38 C.F.R. § 3.310(a)) in 
its Statement or Supplemental Statement of the Case, nor did 
the RO address the question of whether the veteran's non-
service connected cervical spine disability was aggravated by 
his service-connected thoracic and lumbar spine disabilities.  
See Allen v. Brown, 7 Vet. App. 439, (1995). Under these 
circumstances, additional development is necessary.  See 
Webster v. Derwinski, 1 Vet. App. 155, 159 (1991).   

As adjudication of the claims for secondary service 
connection and an increased rating for the veteran's thoracic 
and lumbar spine disabilities may have an impact on the issue 
of entitlement to a total compensation rating based on 
individual unemployability, appellate review of the latter 
issue must be deferred.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his cervical spine 
disorder.  The examiner is specifically 
requested to review the service and post-
service medical records and to offer an 
opinion on whether it is at least as 
likely as not that any cervical spine 
disorder that is present was caused by or 
aggravated by chronic thoracic and lumbar 
strain with compression of T8-9.  Any 
opinion expressed must be accompanied by 
a complete written rationale.  

The orthopedic examination should also 
determine the current severity of the 
veteran's service-connected thoracic and 
lumbar strain with compression of T8-9.  
The evaluation should include complete 
range of motion studies and an X-ray 
examination of the thoracolumbar spine, 
as well as any other tests that are 
deemed necessary, and the examiner should 
report any demonstrable deformity of T-8 
or T-9, if present.  The examiner should 
also note whether the veteran's service-
connected thoracic and lumbar strain with 
compression of T8-9 is manifested by any 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors, if present, in terms of 
the additional loss in range of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should then review the 
evidence and determine whether the 
veteran's claims may now be granted.  In 
reviewing the increased evaluation 
claims, the RO should address 38 C.F.R. 
§ 4.71a, DC 5285 (the note regarding 
demonstrable deformity of a vertebral 
body), and should consider evaluating the 
veteran's thoracic spine disability 
separately from his lumbar spine 
disability.  

3.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
includes the applicable law and 
regulations pertaining to the veteran's 
claim for secondary service connection 
(38 C.F.R. § 3.310 (a); Allen, supra, and 
38 C.F.R. § 4.71a, Code 5285 (the note 
regarding demonstrable deformity of a 
vertebral body), and 38 C.F.R. § 4.71a, 
Code 5291, and an opportunity to respond 
thereto.  The case should then be 
returned to the Board of Veterans' 
Appeals for further appellate 
consideration.  

The purpose of this REMAND is to procure clarifying medical 
data in order to comply with Court precedent, and to ensure 
the veteran due process of law.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


